United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                 UNITED STATES COURT OF APPEALS
                          FIFTH CIRCUIT                     January 8, 2007

                                                        Charles R. Fulbruge III
                                                                Clerk
                          No. 04-20931



                       ANTHONY RAY GREEN,

                                            Petitioner - Appellant,
                             versus


  NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
          JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                             Respondent - Appellee.


 ______________________________________________________________

          Appeal from the United States District Court
               for the Southern District of Texas
                          (4:04-CV-488)
 ______________________________________________________________


Before JONES, Chief Judge, and WIENER and BARKSDALE, Circuit

Judges.

PER CURIAM:*

     Anthony Ray Green, Texas prisoner # 1043732, was convicted by

a jury of burglary with intent to commit aggravated assault.         He

filed a 28 U.S.C. § 2254 petition asserting several grounds. After

the petition was denied, our court granted Green a certificate of

appealability (COA) solely on the issue of whether he was denied



     *
      Under 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
effective assistance of counsel because of his attorney’s failure

to challenge specified jurors for bias.           (Although Green raises

several other claims, we do not have jurisdiction to address them,

as the requisite COA was not granted on any of them.            See Lackey v.

Johnson, 116 F.3d 149, 151-52 (5th Cir. 1997).)

      Pursuant to the Antiterrorism and Effective Death Penalty Act

of 1996 (AEDPA), Pub. L. No. 104-132, 110 Stat. 1214 (1996), a

petitioner is not eligible for habeas relief unless

            the challenged state court proceeding resulted
            in: (1) “a decision that was contrary to, or
            involved an unreasonable application of,
            clearly established Federal law, as determined
            by the Supreme Court of the United States”; or
            (2) “a decision that was based on an
            unreasonable determination of the facts in
            light of the evidence presented in the State
            court proceeding”.

Schaetzle v. Cockrell, 343 F.3d 440, 443 (5th Cir.), cert. denied,

540 U.S. 1154 (2003) (quoting 28 U.S.C. § 2254(d)).

      In   state   court,   to   establish    a   claim   for    ineffective

assistance of counsel (IAC), Green was required to satisfy the two-

prong standard set forth in Strickland v. Washington, 466 U.S. 668,

687 (1984).    He must demonstrate:        his counsel’s performance was

deficient; and that deficient performance prejudiced his defense.

Id.

      A juror is biased if his “views would prevent or substantially

impair the performance of his duties as a juror in accordance with

his instructions and his oath”.          Soria v. Johnson, 207 F.3d 232,


                                     2
242 (5th     Cir.),    cert.   denied,       530 U.S. 1286   (2000)   (quoting

Wainwright v. Witt, 469 U.S. 412, 424 (1985)).               Bias may be either

actual or implied.

     To demonstrate actual bias, “admission or factual proof” of

bias must be presented.        United States v. Bishop, 264 F.3d 535, 554

(5th Cir.), cert. denied, 535 U.S. 1016 (2002).                  Although six of

the jurors indicated during voir dire that either they or relatives

had been victims of crimes, including burglaries, each of these

jurors stated he or she could be impartial and decide the case on

the facts.      Concerning actual bias, Green offers no evidence

suggesting the jurors’ answers were false.

     With respect to implied bias, we reject the respondent’s

contention that, for review under AEDPA, the doctrine of implied

bias is not clearly established federal law as determined by the

Supreme Court.        See Brooks v. Dretke, 444 F.3d 328, 329-30 (5th

Cir. 2006).      Applying the law as established, Green does not

present the type of evidence upon which bias may be presumed.                 See

Solis v. Cockrell, 342 F.3d 392, 396-99 (5th Cir.), cert. denied,

540 U.S. 1151 (2004) (discussing limited scenarios in which implied

bias might exist and noting the “carefully watched limits” of the

doctrine).     Unlike other cases in which courts have found bias

because a juror failed to disclose he was a victim of a similar

crime, the jurors in this case all disclosed their experiences.


                                         3
See, e.g., Dyer v. Calderon, 151 F.3d 970, 979-82 (9th Cir.), cert.

denied, 525 U.S. 1033 (1998) (implied bias in murder trial when

juror deliberately failed to disclose that her brother had been

murdered and that she had been the victim of numerous burglaries

and crimes).     There are no additional factors that would suggest

these experiences were the type that “would inherently create in a

juror a substantial emotional involvement, adversely affecting

impartiality”.    Solis, 342 F.3d at 399 (quoting United States v.

Powell, 226 F.3d 1181, 1188-89 (10th Cir. 2000)).

     Accordingly, viewed in the light of the underlying two-part

test for an IAC claim, the district court did not err in concluding

that, under AEDPA, the state-habeas court’s rejection of Green’s

IAC claim was neither contrary to, nor an unreasonable application

of, clearly established federal law.

                                                        AFFIRMED




                                  4